Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 1 of 12 PageID: 3964




  NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


   SCOTT A. STRENGER,
                                               Civil No. 2:17-cv-03332 (KSH) (CLW)
                      Plaintiff,
         v.
                                                            OPINION
   JEFFREY MINER, JENNIFER MINER,
   JENNIFER MALLEN, IOA
   NORTHEAST NY, INC d/b/a IOA
   NORTHEAST, INC., IOA GROUP,
   LLC, IOA INSURANCE SERVICES,
   LLC, IOA NATIONAL, INC.,
   INSURANCE OFFICE OF AMERICA,
   INC., IOA AND FAMILY OF
   COMPANIES, JOHN DOE CORPS I-X,
   and JOHN DOES I-X,

                      Defendants.

  Katharine S. Hayden, U.S.D.J.

        This matter comes before the Court on the appeal of Scott A. Strenger (D.E.

  101) from the order of Magistrate Judge Cathy L. Waldor denying his motion to file

  an amended complaint (D.E. 100).

  I.    Background and Procedural History

        As alleged in the complaint, defendants IOA Northeast NY, Inc. d/b/a IOA

  Northeast, Inc., IOA Group, LLC, IOA Insurance Services, LLC, IOA National, Inc.,

  Insurance Office of America, Inc., and IOA and Family of Companies (collectively,

  the “IOA Companies”), Jeffrey Miner, Jennifer Miner, and Jennifer Mallen (together
                                           1
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 2 of 12 PageID: 3965




  with the IOA Companies, the “defendants”) engaged in adverse employment actions

  against plaintiff Scott A. Strenger, a former IOA Northeast NY employee. (D.E. 1,

  Compl. ¶ 1.) Strenger alleges that defendants breached his employment contract,

  refused and/or failed to pay all amounts due under the employment contract and

  commission policy, discriminated against him because of his disability in violation of

  the New Jersey Law Against Discrimination, N.J.S.A. § 10:5-1, et seq., and retaliated

  against him as a whistleblower in violation of the New Jersey Conscientious

  Employee Protection Act, N.J.S.A. § 34:19-1, et seq. (Id.) On June 29, 2017,

  defendants filed an answer and counterclaimed for breach of contract, tortious

  interference with prospective economic advantage, disgorgement of profits, and

  recoupment of excess draw. (D.E. 13.) After a Rule 16 conference, Judge Waldor

  entered an initial pretrial scheduling order on August 10, 2017. (D.E. 18.)

        In October 2019, according to Strenger’s reply brief in further support of the

  motion to amend, his counsel became aware of Spagnuolo v. Insurance Office of America

  Inc., a state action in Florida filed against the IOA Companies in May 2019. (D.E. 89,

  at 17.) In December 2019, counsel for the Florida litigant “explained some of [the

  IOA Companies’] RICO enterprise and indicated that he would provide [Strenger’s]

  counsel with both his research and his amended complaint.” (D.E. 89-1, McCourt

  Decl. at ¶ 9.) Florida counsel then forwarded a draft complaint that contained “all of

  the ‘allegations as to stolen accounts and overcharging customers.’” (Id. ¶ 11.) As a

  result, Strenger moved under Fed. R. Civ. P. 15 for leave to file an amended
                                             2
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 3 of 12 PageID: 3966




  complaint on February 21, 2020. (D.E. 86.) He sought to add as defendants John

  Ritenour, founder and chairman of the IOA Companies, and Heath Ritenour, chief

  executive officer of the IOA Companies, as well as four new causes of action:

  conversion; violation of New Jersey’s Racketeer Influenced and Corrupt

  Organizations Act (“NJRICO”), N.J.S.A. § 2C:41-1 et seq.; conspiracy to commit a

  civil violation of NJRICO; and civil conspiracy. (Id.)

        Judge Waldor ruled against Strenger, and he has appealed. (D.E. 100, 101.)

  II.   Standard of Review

        On appeal from a magistrate judge’s ruling on non-dispositive matters, which

  include motions to amend the pleadings, Patel v. Meridian Health Sys., 666 F. App’x 133,

  136 (3d Cir. 2016) (citing Cont’l Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 251

  (3d Cir. 1998)), the district court must determine whether the order is “clearly

  erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a) (district

  judge may “modify or set aside any part of the order that is clearly erroneous or is

  contrary to law”); L. Civ. R. 72.1(a)(1), (c)(1)(A) (same). Findings of fact are reviewed

  for clear error and matters of law are reviewed de novo. EEOC v. City of Long Branch,

  866 F.3d 93, 99 (3d Cir. 2017).

        “A finding is clearly erroneous ‘when, although there is evidence to support it,

  the reviewing court on the entire evidence is left with the definite and firm conviction

  that a mistake has been committed.’” Merino v. C.I.R., 196 F.3d 147, 154 (3d Cir.

  1999) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). As Judge
                                              3
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 4 of 12 PageID: 3967




  Walls in this District observed long ago, a ruling is “contrary to law” if the magistrate

  judge “has misinterpreted or misapplied applicable law.” Gunter v. Ridgewood Energy

  Corp., 32 F. Supp. 2d 162, 164 (D.N.J. 1998).

 III.    Discussion

         Where leave to amend is sought beyond the scheduling order’s deadline to do

  so, the movant must surmount both Rule 16(b)(4) and Rule 15(a)(2). See Premier Comp

  Sols., LLC v. UPMC, 970 F.3d 316, 317, 319 (3d Cir. 2020). Rule 16(b)(4) provides

  that a scheduling order “may be modified only for good cause and with the judge’s

  consent.” Whether good cause has been shown depends, in part, on the movant’s

  diligence. See id. at 319 (citing Race Tires Am., Inc. v. Hoosier Racing Tire Corp., 614 F.3d

  57, 84-85 (3d Cir. 2010); E. Minerals & Chems. Co. v. Mahan, 225 F.3d 330, 340 (3d Cir.

  2000)).

         If good cause has been shown, Rule 15(a)(2) nonetheless requires, absent the

  opponent’s consent, leave of the court to amend a pleading – which generally should

  be “freely give[n] . . . when justice so requires.” Leave may be denied “where it is

  apparent from the record that ‘(1) the moving party has demonstrated undue delay,

  bad faith or dilatory motives, (2) the amendment would be futile, or (3) the

  amendment would prejudice the other party.’” United States ex rel. Schumann v.

  AstraZeneca Pharms. L.P., 769 F.3d 837, 849 (3d Cir. 2014) (quoting Lake v. Arnold, 232

  F.3d 360, 373 (3d Cir. 2000)). Whether to grant leave to amend is a matter within the

  Court’s discretion. See, e.g., Race Tires, 614 F.3d at 84-85.
                                                4
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 5 of 12 PageID: 3968




         In this case, Judge Waldor entered a pretrial scheduling order on August 10,

  2017. (D.E. 18.) Among other deadlines, the order set January 1, 2018 as the

  deadline for motions to add parties or amend pleadings. Strenger filed a motion for

  leave to file an amended complaint on February 21, 2020, more than two years later.

  In denying the motion, Judge Waldor did not address whether good cause was shown

  under Rule 16(b)(4) because, “[r]egardless of whether Plaintiff’s amendments are

  appropriate under Rule 16, they fail under Rule 15, because Plaintiff unduly delayed

  seeking these amendments.” (D.E. 100, at 3.)

         “Delay alone is an insufficient ground to deny leave to amend.” Cureton v.

  NCAA, 252 F.3d 267, 273 (3d Cir. 2001) (citations omitted). “Delay becomes

  ‘undue,’ and thereby creates grounds for the district court to refuse leave, when it

  places an unwarranted burden on the court or when the plaintiff has had previous

  opportunities to amend.” Bjorgung v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir.

  2008) (citing Cureton, 252 F.3d at 273). “Thus while bearing in mind the liberal

  pleading philosophy of the federal rules, the question of undue delay requires that we

  focus on the movant’s reasons for not amending sooner.” Cureton, 252 F.3d at 273

  (citing Adams v. Gould Inc., 739 F.2d 858, 864 (3d Cir. 1984) cert. denied, 469 U.S. 1122

  (1985)).

         Judge Waldor held that because Strenger had knowledge of both John Ritenour

  and Heath Ritenour “from the inception of this litigation,” he unduly delayed naming

  them as defendants. (D.E. 100, at 3.) In rejecting Strenger’s argument that John
                                               5
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 6 of 12 PageID: 3969




  Ritenour’s role only came to light during discovery, Judge Waldor noted Ritenour’s

  alleged conduct is referenced in the initial complaint, and that Strenger noticed his

  deposition in March 2018. Judge Waldor also noted that at all relevant times Heath

  Ritenour served as chief operating officer of the IOA Companies and found that the

  proposed first amended complaint did not contain “any newly discovered factual

  allegations that specifically pertain[ed] to [him].” (Id.) Strenger argues that Judge

  Waldor’s findings are based on an erroneous interpretation of the facts.

         Strenger makes a valid objection to Judge Waldor’s conclusion that he knew

  about the Spagnuolo litigation “much earlier” than February 2020 (D.E. 100, at 4) based

  on her reading of defendants’ opposition brief. In making that finding, Judge Waldor

  relied on defendants’ argument: “That Plaintiff’s proposed amendments so closely

  mirror the Spagnuolo case, commenced on May 9, 2019, and identified in Plaintiff’s L.

  Civ. R. 11.2 Certification, raises further questions as to Plaintiff’s motive in seeking

  amendment.” (D.E. 87, at 27 n.9.) In fact, there is no mention of Spagnuolo in

  Strenger’s initial certification filed on May 10, 2017. (D.E. 1, at 31). The Court,

  however, must “consider[] the entirety of the evidence” before it is “left with the

  definite and firm conviction that a mistake has been committed.” Wag Acquisition,

  2020 WL 5105194, at *2.

         Reviewing the complaint, the Court does not agree with Strenger’s assertion in

  his moving brief that he “had no reason to believe that it was anyone other than

  Jeffrey Miner who was taking Plaintiff’s accounts and commissions . . . .” (D.E. 101-
                                               6
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 7 of 12 PageID: 3970




  1, at 30.) Strenger alleges in the complaint that the IOA Companies “all exercised

  significant control over Plaintiff’s employment with IOA Northeast NY such that all

  are joint employers,” and that “Plaintiff was required to travel to Florida to meet with

  John Ritenour . . . and his wife, Valerie Ritenour, the founder of [the IOA

  Companies], prior to the Offer of employment being made to Plaintiff so that [John]

  Ritenour could approve the Offer to Plaintiff.” (D.E. 1, ¶ 18.) Again, the complaint

  states that “[p]rior to the offer being made, Plaintiff had to travel to Florida to meet

  with John Ritenour . . ., the founder of [the IOA Companies], and his wife, who had

  to approve the offer of employment.” (Id. ¶ 28.) Based on the foregoing, Judge

  Waldor’s finding that Strenger had knowledge of John Ritenour at the time he filed is

  not clearly erroneous.

        The record also reflects that Strenger had knowledge of the alleged misconduct

  before proceeding to discovery in this matter. Strenger alleges that his Skyline

  Windows account had been taken over, and that his commissions for the referrals

  derived from that account had stopped. The complaint continues:

        56. Surprised by the sudden cessation of referrals, Plaintiff’s
        investigation revealed that he was no longer given credit for the referrals,
        was no longer being invited to the relevant meetings and was removed
        from the e-mail list(s) associated with the Skyline account and referrals
        associated with Skyline.

        57. When Plaintiff inquired with Defendant Jeff Miner about this,
        Defendant Jeff Miner responded that the Defendant Companies’ founder,
        John Ritenour flew up to meet with the head of Skyline’s consulting firm;
        therefore, any referrals thereafter associated with Skyline were being

                                              7
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 8 of 12 PageID: 3971




         credited solely to Mr. Ritenour, including a lucrative account with Tulane
         University.

  (Id. at ¶¶ 56-57.)

         Nor do the proposed amendments contain newly discovered factual allegations

  that link the alleged claims of conversion, violations of NJRICO, and conspiracy to

  the defendants and the proposed Ritenour defendants. Judge Waldor properly

  characterized Strenger’s statement regarding the “widespread stealing of producers’

  commissions and accounts, embezzling money, widespread failure to provide

  producers commission statements and/or providing producers with intentionally false

  commissions statements in an attempt to cover up the unlawful actions of the

  enterprise” as “conclusory and nonspecific.” (D.E. 100, 3.) By way of example, the

  proposed amended complaint adds John and Heath Ritenour as parties, groups them

  together with Jeffrey Miner and the IOA Companies, and concludes they were all

  involved in the same wrongful conduct outlined in the original complaint. (D.E. 86-3,

  Ex. B, ¶¶ 7, 53-54, 63-79, 120-28, 132-33.)

         Judge Waldor also took issue with the proposed new claims in their expansion

  of Strenger’s legal theory of liability. A motion to amend a complaint to add a

  substantially different legal theory has been considered untimely and unduly

  prejudicial. See, e.g., Berger v. Edgewater Steel Co., 911 F.2d 911, 924 (3d Cir. 1990) (“The

  allowance of [plaintiffs’] untimely motion for leave to amend by adding this new and

  substantially broader claim would put an unwarranted burden on the trial court and be

                                                8
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 9 of 12 PageID: 3972




  likely to result in prejudice to [defendant].”) “Prejudice may result from an

  amendment where a party has to change ‘tactics or case theories’ because of the new

  claims,” or where the amendment would delay the matter’s resolution or unnecessarily

  increase the cost of the litigation. Stallings v. IBM Corp., 2009 WL 2905471, at *17

  (D.N.J. Sept. 8, 2009) (Kugler, J.); see also Cureton, 252 F.3d at 273 (considerations

  include whether amendment would trigger “additional discovery, cost, and

  preparation to defend against new facts of theories”).

         In deciding whether the proposed amended pleading would unfairly prejudice

  the non-movant, courts consider whether permitting the amendment would “(1)

  require defendants to expend significant additional resources to conduct discovery

  and prepare for trial; (2) significantly delay resolution of the dispute; or (3) prevent a

  party from bringing a timely action in another jurisdiction.” Formosa Plastics Corp.,

  U.S.A. v. ACE Am. Ins. Co., 259 F.R.D. 95, 99 (D.N.J. 2009) (Salas, J.) (citing Long v.

  Wilson, 393 F.3d 390, 400 (3d Cir. 2004)).

         Strenger argues that because discovery is ongoing, there is no prejudice to

  defendants, and that defendants had notice of the potential addition of parties and

  claims as a result of the Spagnuolo action. In opposing, defendants argue that if an

  amendment is allowed, they will be prejudiced because the discovery period would

  have to be extended, responses to new legal theories of liability would be required,

  and additional costs in preparing for trial would be incurred.



                                               9
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 10 of 12 PageID: 3973




        While Strenger points to Judge Falk’s decision in Marinac v. Mondelez

  International, Inc., 2019 WL 351900 (D.N.J. Jan. 29, 2019) for support, the reasoning

  there is inapposite. His holding that an amendment was permissible four years after

  the original complaint was filed was based on Judge Falk’s observation that “any delay

  has little to no effect on the timing of resolution of this matter.” Marinac, 2019 WL

  351900, at *3. Here, Judge Waldor spoke to a very different concern, one uniquely in

  her discretion after years of handling discovery disputes and attorney conferences, and

  she voiced it best in refusing to “expand this litigation from an unpaid commissions

  dispute to a RICO and conspiracy action.” (D.E. 100, at 3-4.)

        Finally, Strenger argues in his moving brief that because certain events

  happened after the initial complaint was filed – specifically, the purchase of IOA

  Northeast NY by another company – Judge Waldor’s order denying the motion to

  amend is contrary to Fed. R. Civ. P. 15(d). Strenger, however, did not raise this

  distinct argument before Judge Waldor and acknowledges in his reply brief that he,

  instead, “relied upon Rule 15, generally.” (D.E 115, at 19.)

        Rule 15(d) provides: “On motion and reasonable notice, the court may, on just

  terms, permit a party to serve a supplemental pleading setting out any transaction,

  occurrence, or event that happened after the date of the pleading to be

  supplemented.” Fed. R. Civ. P. 15(d). “The standard under Rule 15(d) is ‘essentially

  the same’ as that under Rule 15(a).” Ebert v Twp. of Hamilton, 2020 WL 948774, at *2

  (D.N.J. Feb. 27, 2020) (Thompson, J.) (quoting Vernon v. Custer, 2014 WL 1491211, at
                                             10
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 11 of 12 PageID: 3974




  *2 (M.D. Pa. Apr. 15, 2014)); see also Planker v. Christie, 2018 WL 4639197, at *3

  (D.N.J. Sept. 27, 2018) (Arpert, J.) (“Such motions should be granted ‘if it will

  promote the just disposition of the case, will not cause undue prejudice or delay and

  will not prejudice the rights of any parties.’”) (quoting Sky v. Haddonfield Friends Sch.,

  2016 WL 1260061, at *2 (D.N.J. Mar. 31, 2016)). “But, requests to supplement

  pleadings are left to the sound discretion of the court.” Planker, 2018 WL 4639197, at

  *3 (citing Glenside W. Corp. v. Exxon Co., U.S.A., 761 F. Supp. 1118, 1133 (D.N.J.

  1991)). “A Court also may deny a supplemental complaint ‘when it would raise new

  issues and unduly delay resolution of the case.” Id. (quoting Love v. New Jersey Dep’t of

  Corr., 2017 WL 4220576, at *4 (D.N.J. Sept. 22, 2017)).

         The record before the Court provides no reason to conclude Judge Waldor’s

  order denying Strenger’s motion to amend as “untimely and unduly delayed,” is

  contrary to Rule 15(d). (D.E. 100, at 4.) With respect to the sale of IOA Northeast

  NY, Strenger had knowledge of the purchasing entity, Hilb Group, LLC, and the

  purchase, as early as December 6, 2017, when he served a subpoena duces tecum on the

  Hilb Group. Strenger sought, among other things, all “documents” and

  “communications” that “relate, concern, reflect, or refer to The Hilb Group, LLC’s

  purchase and/or acquisition of assets of IOA-NY.” (D.E. 87-1, Ex. 1, at 9, 15.) The

  Court is satisfied that Judge Waldor’s denial of Strenger’s motion properly heeded the

  requirement in Rule 15(d) that any supplemental pleadings be “on just terms.”



                                               11
Case 2:17-cv-03332-KSH-CLW Document 151 Filed 03/31/21 Page 12 of 12 PageID: 3975




 IV.    Conclusion

        Judge Waldor did not commit clear error or act contrary to law in finding that

  under Fed. R. Civ. P. 15(a)(2), Strenger’s proposed amendments are untimely and

  unduly delayed. Accordingly, the Court need not reach the alternative argument that

  amendment was unwarranted under Fed. R. Civ. P. 16. Strenger’s appeal will be

  denied, and Judge Waldor’s ruling is affirmed. An appropriate order will issue.

                                                 /s/ Katharine S. Hayden
  Date: March 31, 2021                           Katharine S. Hayden, U.S.D.J.




                                            12
